19 F.3d 1430
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Calvin SLADE, Petitioner.
No. 94-8003.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 18, 1994.

On Petition for Writ of Mandamus.
Calvin Slade, petitioner Pro Se.
PETITION DENIED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Calvin Slade filed a petition for writ of mandamus in this Court in which he requests that a district court judge be precluded from participating in any further proceedings Slade might have in that court.  Slade alleges that the judge is biased.  An order directing recusal is appropriate only when a reasonable person might doubt the judge's impartiality.   In re Aetna Casualty & Sur. Co., 919 F.2d 1136, 1143 (6th Cir.1990).  The judge's alleged bias must be personal and not arising out of litigation.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Slade's claims do not support an inference that the judge is biased or that there is a conflict of interest.  Therefore, we deny his petition for writ of mandamus.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED


*
 We grant Slade leave to proceed in forma pauperis in this Court